Citation Nr: 1744998	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-06 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a bilateral elbow disability.

3.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

4.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis.

5.  Entitlement to a compensable evaluation for folliculitis.


REPRESENTATION

Appellant represented by:	Betty Jones, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1984 to March 1993, January to August 2002 and from July 2004 to July 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.

[Although the Agency of Original Jurisdiction (AOJ) implicitly reopened the claim of service connection for bilateral carpal tunnel syndrome (by considering it on the merits), the Board must address on its own whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.]

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability was raised at the August 2016 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of service connection for bilateral carpal tunnel syndrome (on de novo review) and a bilateral elbow disability, and seeking increased ratings for lumbosacral strain, right foot plantar fasciitis and folliculitis are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A final October 2007 rating decision denied service connection for bilateral carpal tunnel syndrome, essentially on the basis that such disability was not manifested in, or shown to be related to, the Veteran's service.

2.  Evidence received since the October 2007 rating decision tends to show that the Veteran has bilateral carpal tunnel syndrome that is related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral carpal tunnel syndrome; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for bilateral carpal tunnel syndrome may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the benefit sought (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.  

The Veteran's service treatment records (STRs), VA, and private medical records have been secured.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the August 2016 hearing, the undersigned identified the issue, and the Veteran was advised of what remains necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show that in September 1995 the Veteran stated that he had a two week history of carpal tunnel syndrome with complaints of numbness of several right hand fingers.  The assessment was carpal tunnel syndrome, with possible inflammation of an old injury.  In September 1998, it was noted that he was status post old carpal tunnel syndrome surgery with a recurrence of pain in the past six months.  In January 2001, he was seen for electrodiagnostic studies of the upper extremities.  He reported complaints of muscle spasms in the neck and shoulders since 1995.  It was noted he was a paratrooper and on a jump during Reserve service in 1997 hit the ground hard on landing.  It was noted that carpal tunnel syndrome could not be ruled out.

The Veteran's STRs show that in an April 2006 report of medical history, he denied having a painful elbow or wrist.  On April 2006 medical board examination, the upper extremities were normal.

VA outpatient treatment records show that an electromyogram in March 2007 was considered consistent with mild carpal tunnel syndrome.  It was noted that there was no significant change since 2002.

On September 2007 VA joints examination, the Veteran stated that his carpal tunnel syndrome began in service, around 1990.  He noted that that he drove 18-wheelers in service, which required him to hold the steering wheel for long periods of time.  He also cited administrative duties that required typing.  The diagnosis was bilateral carpal tunnel syndrome, more likely than not related to activities in service.  

An October 2007 rating decision denied service connection for bilateral carpal tunnel syndrome on the basis that the Veteran's STRs showed no complaints involving the hands. He was notified of the October 2007 decision, did not appeal it and it became final.   

VA outpatient treatment records show that an electromyogram in November 2013 found bilateral carpal tunnel syndrome.

When there is a final denial on a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement that new and material evidence must raise a reasonable possibility of substantiating a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, an October 2007 rating decision denied service connection for bilateral carpal tunnel syndrome on the basis that such disability was not manifested in, or shown to be related to, the Veteran's service.  For evidence received since that rating decision to be new and material (relate to the unestablished fact necessary to substantiate the claim), it would have to tend to show that the Veteran has a bilateral carpal tunnel syndrome that is related to his service.

The evidence of record at the time of the October 2007 rating decision included the Veteran's STRs and VA outpatient treatment records and the report of a VA examination, and did not show that carpal tunnel syndrome was manifested in, or is related to, his service.

Evidence received since the October 2007 rating decision includes VA outpatient treatment records and the Veteran's testimony at the August 2016 hearing before the undersigned.  The Veteran testified that he was required to type frequently in service, which caused [hand] cramps, and was told to stretch out his muscles.  He said that he was told he had carpal tunnel syndrome about one year after service.  This evidence directly addresses unestablished facts necessary to substantiate the claim of service connection for bilateral carpal tunnel syndrome.  The sworn accounts of symptoms in service are presumed credible for the purpose of reopening.  Particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, the additional evidence tends to substantiate a fact critical to the claim, and raises a reasonable possibility of substantiating the claim. Therefore, it is new and material, and the claim of service connection for bilateral carpal tunnel syndrome may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for bilateral carpal tunnel syndrome is granted.


REMAND

The Board finds that further development of medical evidence is necessary for proper de novo consideration of the reopened claim of service connection for bilateral carpal tunnel syndrome.  As is noted above, on September 2007 VA examination, the examiner concluded that the Veteran's carpal tunnel syndrome was related to his activities in service.  This apparently referred to the Veteran's report that he drove extensively in service.  He also said that he sought treatment in service and was issued a profile (for his hands).  There is no indication in the Veteran's STRs of treatment for complaints associated with carpal tunnel syndrome, nor do they show he was assigned a profile for the upper extremities.  Accordingly, the opinion is based on an inaccurate factual premise, and further medical guidance is needed.  

Regarding service connection for a bilateral elbow disability, the Veteran reported that in November 2008 he was involved in a motor vehicle accident.  VA outpatient treatment records show that in October 2008, he complained of bilateral elbow pain and said the symptoms had been present for about one year; a diagnosis of bilateral lateral epicondylitis was noted.  In November 2008, he presented to a VA emergency room following a car accident and stated that he had injured his elbow.  

The Veteran also seeks increased ratings for his low back and right foot disabilities and for folliculitis.  He testified in August 2016 that the skin disorder was now throughout his body.  He underwent release of an entrapped nerve of the right foot in July 2008.  He has not been examined for any of these disorders in at least seven years.  In light of the allegation of worsening and the length of the intervening period since he was last examined, a contemporaneous examination to assess these disabilities is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for bilateral carpal tunnel syndrome and bilateral elbow disabilities since his discharge from service, and for lumbosacral strain, right foot plantar fasciitis and folliculitis since 2010.  He should also be asked to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any right or left elbow disability, and to assess the severity of his low back disability and right foot plantar fasciitis.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's bilateral elbow disability is etiologically related to his service.  

Regarding right foot plantar fasciitis, the examiner should, to the extent possible, dissociate the symptoms attributed to plantar fasciitis from any attributed solely to a co-existing nonservice-connected disability.  
The examiner should assess the severity of the Veteran's service connected low back disability.  All findings and related functional impairment should be described in detail.  All indicated studies must be completed (to include range of motion studies of the low back, with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing, fatigue, use, etc.).  The examiner should comment on any restrictions on occupational and daily activity functions due to the disabilities.  

The examiner must include rationale with all opinions

3.  The AOJ should also arrange for a neurologic examination of the Veteran to determine the likely etiology of his current bilateral carpal tunnel syndrome.  The entire record (to include the Veteran's STRs and his accurate medical history) should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's bilateral carpal tunnel syndrome is etiologically related to his service and duties (to include truck driving) therein.  

The examiner must include rationale with all opinions

4.  The AOJ should arrange for a VA skin examination of the Veteran to assess the severity of his service-connected folliculitis.  The examiner should identify all areas of the body affected (by folliculitis) and provide estimates (in percentages) of the extent of total body and exposed areas affected.

5.  The AOJ should then review the record, arrange for any further development suggested, and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


